DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive. 
Applicant Argues:
Furthermore, even assuming, solely for the sake of argument, that Artwohl teaches lighting elements external to a door and located within a compartment, under the teachings of Artwohl, such lighting elements must necessarily be forward facing to illuminate the LCD, rather than rearward facing as claimed. See generally id. Otherwise, Artwohl fails its express purpose of being able to provide electronic images at the LCD.

Examiner’s Response:
Examiner notes that Artwohl teaches orientations which include rearward facing in that Artwohl uses a reflective plate to redirect light towards a frontal display screen (see paragraphs [0074-0075].  When the plate is not used to redirect light, it is used to allow light to pass through and illuminate the products within the storage cabinet.  Thus, the lights do not need to face forward as also shown in alternative embodiment of Fig. 6 in which lights are facing reward toward light guide.)


For the reasons stated above, the claims stand rejected.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl et al. (US 2014/0144083 – hereinafter Artwohl) in view of Green et al. (US 2014/0078407 – hereinafter Green).
Re Claims 1 and 24:
Artwohl discloses a storage cabinet (10) defining a compartment (within 10) for the retail goods (see Fig. 1); a door assembly (16) at least partially defining a forward surface of said compartment (within 10), said door frame assembly (16) comprising: a cover (18); an electronic display (22) located behind, and spaced apart from the cover (18) (see Fig. 2), wherein said cover (18) and said electronic display (22) are at least partially transparent such that said retail goods in the compartment are visible through the cover (18) and electronic display (22) (see Figs. 1 and 2); and a frame (at 12) for the cover (18) and the electronic display (22), and a number of lighting elements (64) located within said compartment (see paragraph [0074] – “lighting element 64 may be located behind rear panel 20 (e.g., attached to surface 46, attached to a separate panel behind rear panel 20, mounted within storage device 10, etc.)”, separate and spaced apart from the door frame assembly (16) (Examiner notes that the lighting elements can be attached to a separate panel that is behind the rear panel 20, thus, separate and spaced), rearward of said electronic display (22), and oriented in a rearward facing direction (see an example shown in Fig. 6) to direct light towards a rear surface of said compartment to illuminate the retail goods when powered (see paragraph [0074] and see Figs. 1 and 6 which show an example or rearward facing lighting element) (see Fig. 5 see paragraph [0073]) (see Figs. 1-13), and see paragraph [0075] “light guide may 66 may be disposed along a front surface of rear panel 20 (i.e., surface 44), along a rear surface of rear panel 20 (i.e., surface 46), behind rear panel 20 (e.g., on another panel, within storage device 10, etc.), or otherwise positioned to receive light from lighting element 64” (Examiner notes that Artwohl is capable of having a lighting element and guide element both behind the rear panel on separate panels with the lighting element facing rearward towards the guide element (towards the products) as obvious to one of ordinary skill in the art as taught by Artwohl as cited above), but fails to teach comprising organic light emitting diodes.

Green teaches an electronic display (34) comprises organic light emitting diodes (see paragraph [0041]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Artwohl with that of Green to provide an alternative display means as known within the art.


Further Re Claim 2:
Artwohl discloses front surface of the electronic display (22) defines a first surface area, and the inner surface of the cover (18) defines a second surface area which is larger than the first surface area (see Fig. 2).  

Further Re Claim 3:
Artwohl discloses wherein: each of said masking structures (26 when viewed as similar to 28, 28a-28f) comprise a first (wall), second (wall), and middle (wall) portion, wherein: said first (wall) portion (contacting side nearest 22) extends parallel with the front surface of said transparent electronic display (22); said second (wall) portion (opposite contacting side nearest 18) extends along said frame and parallel with the inner surface of said cover or along said cover (18) and parallel with the inner surface of said frame (at 12, at 18); and said middle (wall) portion (perpendicular wall to first and second wall nearest 26 of Fig. 6) extends between said first and second portions (see Figs. 2, 5, and 6).  

Further Re Claim 5:
Artwohl discloses wherein: at least one of said plurality of masking structures (26, 28, 28a-28f) extends along each edge of said electronic display (22) (see Figs. 2 and 5).  

Further Re Claim 7:
Artwohl discloses or more grooves (near 60) in the frame (12) for receiving an outer edge of said cover (18) (see Fig. 13).

Further Re Claim 25:Artwohl discloses a plurality of masking structures (26, 28, 28a-28f) each having a first surface secured to a front surface of said electronic display (22) and a second surface secured to an inner surface of said cover (18) or an inner surface of said frame (see Fig. 5), wherein each of said plurality of masking structures (26 (when viewed as similar to 28, 28a,-28f) are configured to obfuscate a view beyond said plurality of structures (26 when viewed as similar to 28, 28a-28f) (see Fig. 5 see paragraph [0073]) (see Figs. 1-13),




Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl in view of Green and further in view of An et al. (US 2017/0257956 – hereinafter An et al. (US 2017/0257956 – hereinafter An)
Re Claim 4:
Artwohl in view of Green discloses the device of claim 3, but fails to teach wherein: each of said middle portions extend at a non-perpendicular angle from said first portion and said second portion.  

An further in view teaches wherein: each of a middle portions (portion of 250 near 260) extend at a non-perpendicular angle from a first portion (portion of 250 near 116) and a second portion (portion of 250 near 250) (see Fig. 5).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Artwohl in view of Green with that of An to provide an alternative mounting means design capable of spacing as known within the art.

Claims 6, 10, 14, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl in view of Green and Szu-Tung Ling (Us 2012/0236571 – hereinafter Ling).
Re Claims 6 and 10:
Artwohl in view of Green discloses the device of claim 1, but fails to teach a plurality of brackets, wherein a first surface of each said plurality of brackets is secured to a rear surface of the electronic display and a second surface of each of said plurality of bracket is secured to said frame.

Ling further in view teaches plurality of brackets (near 24, near 4), wherein a first surface (C shaped bracket groove) of each said plurality of brackets is secured to a rear surface of the electronic display and a second surface (outer surface wall portions) of each of said plurality of brackets (near 24, near 4) is secured to said frame (2) (see Fig. 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Artwohl in view of Green with that of Ling to allow for secure placement of a display screen within a housing.

Re Claim 14:
Artwohl discloses a storage cabinet defining a compartment for showcasing the retail goods; a first (64a) and second (64b) lighting panel extending entirely within the compartment (see paragraphs [0074-0075]); a number of illumination elements (individual elements near 64a, near 64 b) located on each of said lighting panels (64a, 64b) and configured to illuminate the retail goods when powered (see Fig. 5); a door assembly (16) at least partially defining a forward surface of said compartment, wherein said door assembly (16) is spaced apart, and separate from, said first and second lighting panels (see paragraphs [0074-0075]), and wherein said door assembly comprises: a cover (18) configured to permit viewing of said retail goods within said compartment through said cover (18); an electronic display (22) positioned behind, spaced apart from said cover (18) and outside of the compartment (see Fig. 2), wherein said electronic display (22) is configured to permit viewing of said retail goods within said compartment through said electronic display (22); a frame assembly (12) connecting said door assembly to said storage cabinet in a moveable fashion, said frame assembly at least partially  surrounding an outer perimeter of the cover (18) and the electronic display (22); a controller in electronic communication with the electronic display (22) and configured to control the images displayed thereon (see paragraph [0009]); a plurality of masking structures (26, 28, 28a-28f) located within the frame assembly (12) and extending between said electronic display (22) and said cover (18) to obfuscate a view beyond said masking structures (26, 28, 28a-28f), and a number of grooves )(near 60) in said frame assembly (12) securing said cover (18) to said frame assembly (12) (see Fig. 13) (see Figs. 1-13), wherein said first (64a) and second (64b) lighting panels are located rearward of said electronic display (22) and oriented in a rearward facing direction (see Figs. 5 and 6, see paragraphs [0074-0075]) to direct light towards a rear surface of said compartment (towards products), but fails to teach comprising organic light emitting diodes, a number of brackets securing said electronic display to said frame assembly. 

Green teaches an electronic display (34) comprises organic light emitting diodes (see paragraph [0041]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Artwohl with that of Green to provide an alternative display means as known within the art.


Ling teaches a number of brackets (top bracket near 24, bottom bracket near 4) securing an electronic display (31, 32) to a frame assembly (2) (see Figs. 1-9).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Artwohl with that of Green and Ling to allow for secure placement of a display screen within a housing.

Further Re Claims 16 and 17:
Artwohl discloses a width of the cover (18) is greater than a width of the electronic display (22) (see Fig. 2).  

Further Re Claim 19:
Artwohl discloses said cover (18) comprises glass (see paragraph [0051]).  



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl in view of Green and Ling and further in view of Lee et al. (US 2012/0105761 – hereinafter Lee).
Re Claim 11:
Artwohl in view of Green and Ling discloses the device of claim 6 including a double-sided adhesive securing the electronic display (see Artwohl paragraph [0118]), but fails to teach to said first surface of each of said plurality of brackets.  

Lee further in view teaches adhesive securing an electronic display to a first surface of a bracket (see paragraphs [0172 and 0176]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Artwohl in view of Green and Ling with that of Lee to secure a bracket and mounting configuration in place.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl in view of Green and further in view of Linder et al. (US 2010/0180615 – hereinafter Linder).
Re Claim 13:
Artwohl in view of Green discloses the device of claim 1, including a number of lighting panels (64a, 64b), wherein each of said lighting elements (64) are mounted to one of said number of lighting panels (see Fig. 5), but fails to teach wherein each of said number of lighting panels are connected to a rear surface of the electronic display and extend at an obtuse angle from the rear surface into said storage compartment.

Linder further in view teaches wherein each of a number of lighting panels (30) are connected to a rear surface of a display and extend at an obtuse angle from the rear surface into a storage compartment (see Figs. 1-3).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Artwohl in view of Green with that of Linder to provide an alternative arrangement for illuminating an inner compartment.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl in view of Green and Ling and further in view of An.
Re Claim 15:
Artwohl in view of Green and Ling discloses each of said masking structures comprises a first (wall), second (wall), and third portion (wall), wherein: said first portion extends along a front surface of the electronic display (22); said third portion extends along an inner surface of said cover (18) (see Artwohl Fig. 5); but fails to teach said second portion extends between, and at a non-perpendicular angle from, the first portion and the second portion.  


An further in view teaches a second portion (portion of 250 near 260) extends between, and at a non-perpendicular angle from a first portion (portion of 250 near 116 and a second portion of 250 near 250) (see Fig. 5).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Artwohl in view of Green and Ling with that of An to provide an alternative mounting means design capable of spacing as known within the art.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl in view of Green, Paolo Borra (US 2013/0211583 – hereinafter Borra), and Kang et al. (US 8,797,737 – hereinafter Kang).
Re Claim 21:
Artwohl discloses a storage cabinet (10) defining a compartment for showcasing the retail goods; a user interface (62) for receiving user input selecting one or more of the retail goods for purchase and dispensation; a door assembly (16) connected to a forward portion of said storage cabinet in a hinged manner (see Fig. 1, see paragraph [0012]) such that a rear surface of said door assembly (16) defines a front surface of said compartment, said door assembly comprising: an electronic display (22) configured to display the images while permitting simultaneous viewing of the retail goods through the electronic display (22) (see Fig. 2); a cover (18) positioned forward of the electronic display (22) and configured to permit viewing of the images and the retail goods through the cover (18); a frame (12) connected to said storage cabinet and securing the cover (18) forward of the electronic display (22); and a plurality of masking structures (26, 28, 28a-28f) located within the frame and extending between a front surface of the electronic display (22) and a rear surface of the cover (18) to obfuscate a view by the user beyond said plurality of masking structures (see Fig. 6) (see Figs. 1-13), and a number of lighting elements (64a, 64b) located within said compartment (see paragraph [0072]) separate and rearward of said door assembly (16) (see paragraphs [0074-0075]), and oriented in a rearward facing direction to direct light towards a rear surface of said compartment to illuminate the retail goods when powered (see Figs. 5 and 6, see paragraphs [0074-0075]), a controller located within the storage cabinet configured to control the images displayed at the electronic display and operation of said user interface (see paragraphs [0009, 0038, and 0094]); and wiring connecting said controller to said electronic display (see paragraphs [0039, 0045, 0095, and 0096]), but fails to teach comprising a dispensing device located in the storage cabinet configured to permit access to purchased and dispensed ones of the retail goods, organic light emitting diodes, purchase and dispensation (as in vending process).

Green teaches an electronic display (34) comprises organic light emitting diodes (see paragraph [0041]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Artwohl with that of Green to provide an alternative display means as known within the art.

Borra teaches purchase and dispensation (see Figs. 1-5).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Artwohl with that of Green and Borra to allow for vending purchases of a product at a single location as commonly known within the art.  

Kang teaches a dispensing device (15) located in a storage cabinet configured to permit access to purchased and dispensed ones of retail goods (see Fig. 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Artwohl with that of Green, Borra, and Kang to allow for vending purchases of a product using an alternative vending machine as commonly known within the art.

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl in view of Green further in view of Kang.
Re Claim 22:
Artwohl in view of Green discloses a user interface (62) located at said storage cabinet configured to receive user input regarding certain of the retail goods to be purchased and dispensed (see Artwohl Fig. 1); but fails to teach a dispensing device located within the storage cabinet configured to selectively dispense purchased ones of the retail goods based on said user input received at said user interface.

Kang further in view teaches a user interface (11, 12, 14, 22) located at a storage cabinet configured to receive user input regarding certain of a retail goods to be purchased and dispensed, a dispensing device (15 and/or dispensing device which provides the actual dispensing) located within the storage cabinet configured to selectively dispense purchased ones of the retail goods based on said user input received at said user interface (see Figs. 1-4).  Re Claim 23: Kang teaches a controller configured to control images displayed at an electronic display and receive said user input from said user interface to control said dispensing device (Examiner notes as obvious in view of the teachings of Kang and common vending machines, further see col. 4 lines 1-10, col. 4 lines 20-30, and col. 4 lines 39-41).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Artwohl in view of Green with that of Kang to allow for vending purchases of a product using an alternative vending machine as commonly known within the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                                                                                                                                                                                                                                
/K.L.R/Examiner, Art Unit 3651